tcmemo_2003_241 united_states tax_court sam f ford and ingrid d ford petitioners v commissioner of internal revenue respondent docket no filed date kenneth g gordon for petitioner shirley m francis for respondent memorandum opinion wells chief_judge this case is presently before the court on two motions the first motion is petitioners' motion to suppress evidence illegally obtained through violation of fed r crim p rule e and to determine issues of the burden_of_proof the other motion is respondent's motion for leave to file amendment to answer to amended petition unless otherwise specified all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure with the exception of references to rule e which are made to that provision as contained in the federal rules of criminal procedure background some of the facts have been stipulated the parties' stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners sam f ford hereinafter referred to as petitioner and ingrid doorn ford resided in eugene oregon when they filed their petition in this case criminal proceedings against petitioner on date petitioner pled guilty in the u s district_court for the southern district of new york case no cr wk to one count of making a false statement to the securities_and_exchange_commission pursuant to u s c sec_1001 and to one count of filing a false tax_return for the taxable_year pursuant to sec_7206 in his allocution incident to the guilty plea petitioner stated in this federal personal income_tax return i failed to include income in excess of dollar_figure million dollars i had received from the sale of securities belonging to me which i had secreted in accounts in the name of my son and others the income however was reported on my son's personal tax_return and the tax was fully paid through him in conjunction with his guilty plea petitioner entered into a cooperation agreement concerning other prosecutions thereafter during march and april of the district_court conducted a 9-day fatico hearing in petitioner's criminal case a fatico hearing is a proceeding held before the sentencing of a convicted criminal at which the prosecution and the defense may introduce evidence relating to the appropriate sentence the principal issues addressed during petitioner's fatico hearing were whether petitioner had breached his cooperation agreement and whether petitioner was truthful about his interest in or control_over certain foreign_corporations and bank accounts assistant u s attorney andrew e tomback ausa tomback represented the united_states at the fatico hearing his first witness was corporal gregory james pattison corporal pattison of the royal canadian mounted police corporal pattison's duties included his being assigned during september of to an investigation into the trading of shares in a company called international tillex his conduct of that investigation led to an examination of trading in shares of a company known as beverly development corporal pattison testified that petitioner using his own name or that of family members had traded shares in both international tillex and beverly development through seven 1see 945_f2d_1214 2d cir citing 603_f2d_1053 2d cir corporate brokerage accounts corporal pattison identified those brokerage accounts as for doorn investments limited pooh bear investments limited the bear and pebbles investments limited canadian american aquafarms international limited solar aquafarms limited toronado resources and blackbird investments corporal pattison further identified a schedule he had prepared showing the net_proceeds of trading in international tillex in those accounts stating that the proceeds were in excess of candollar_figure million ausa tomback next called lawrence leicht agent leicht a revenue_agent assigned to the u s attorney's office in criminal investigations agent leicht had been assigned the case involving petitioner and international tillex during december of and had reviewed the records in the case that corporal pattison had developed agent leicht had prepared schedules that traced funds going through bank or brokerage accounts belonging to petitioner or to members of his family agent leicht identified petitioner as the prime mover in the promotion of the stock of beverly development from day one agent leicht also identified the seven brokerage corporations addressed by corporal pattison as the canadian corporations although he clarified this classification to include only six canadian corporations because one of them blackbird was in fact a hong kong corporation during the course of his testimony agent leicht addressed government exhibit 3a this exhibit consisted of some schedules he had prepared before the fatico proceeding he testified that they reflected extensive additional monies from canada in response to an objection from allison manning petitioner's counsel in the criminal proceeding ausa tomback stated that the government would not offer the schedules into evidence he explained i just seek to show because ms manning went through at some length with mr leicht to try to narrow down the figure that the figure we're dealing with that mr ford got is well above dollar_figure million it is certainly above the dollar_figure million mark and i haven't even calculated it but it is well above that as well if mr leicht were to sit down and calculate it we can get a figure at some point during the criminal proceedings agent leicht prepared a one-page handwritten document it was labeled government exhibit - for id and bore the heading corporate brokerage a c's gains losses it was not however entered into evidence during the fatico hearing the document hereafter exhibit contained the following information brokerage accounts total tillex bvd other black bird - toronado - canadian american - - solar aqua - - bear pebble - for door - - pooh-bear - - dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - -- big_number big_number big_number big_number big_number big_number big_number big_number -- - big_number big_number big_number - big_number big_number big_number big_number big_number following the fatico hearing the u s attorney for the southern district of new york in a letter dated date advised respondent's regional_counsel that on date the court sentenced mr ford to five years of imprisonment three additional years of imprisonment suspended and five years probation pursuant to sec_7602 the above action constitutes a termination of the referral and as such you are now free to seek appropriate civil_action you are reminded that rule e of the federal rules of criminal procedure greatly restricts the civil use of items constituting matters_occurring_before_the_grand_jury eight days later regional counsel's office advised the district_director of internal revenue that it had closed petitioner's criminal matter it advised that the matter is released for civil consideration it continued you are reminded that no civil use of any grand_jury_material may be made without a rule_6_e_order unless such material was made public through trial or otherwise additionally the situations wherein a rule_6_e_order can be obtained are greatly limited therefore all information subject_to the secrecy requirements of rule e derived directly or indirectly through the grand jury process inclusive of exhibits descriptive statements in reports and all copies thereof must be purged from the criminal_investigation_division files prior to closing in turn to the chief examination_division administrative proceedings against petitioner at some point during marco i minervini of respondent's appeals_office in new york transmitted by facsimile a file copy of a so-called 30-day_letter to sylvia mcgee of the manhattan examination_division the 30-day_letter was dated date and was addressed to petitioners it proposed adjustments to their taxes for the year the letter advised that petitioners would have days to have respondent's proposed adjustments reviewed in respondent's appeals_office it contained two proposed upward adjustments for petitioners' income in 1986--one for dollar_figure in short-term_capital_gains and the other for dollar_figure in long-term_capital_gains an accompanying explanation stated that the adjustments in question were as set forth in government exhibit 90-cr-777-1 additionally the 30-day_letter included the following identical explanations regarding each of the two proposed adjustments these exclude transactions in the names of ingrid doorn and marc ford either reported by taxpayers or reported elsewhere by marc ford marc ford is petitioner's son thereafter respondent's district_counsel in manhattan district_counsel sent a memorandum dated date to the chief of manhattan appeals with an attention line to m minervini appeals officer the memorandum indicated that district counsel's office had reviewed a proposed notice_of_deficiency with respect to petitioners for their taxable_year district counsel's memorandum advised we discovered errors in your calculation of the capital_gains adjustments as set forth on exhibit a attached to the notice the capital_gains adjustments are based entirely upon an exhibit used in connection with the criminal case at docket no 90-cr-777-1 reliance on this document is necessary at this point because all of the supporting documentation is grand_jury_material and unavailable to the irs until a rule_6_e_order is obtained consequently without the supporting documentation it is imperative that your computation match the numbers contained on exhibit accordingly we have circled the numbers on your work paper copy attached that we think are incorrect and ask that you verify the accuracy of the numbers by comparing them to exhibit attached to the memorandum were workpapers that reflected the capital_gain totals that had been set forth in the 30-day_letter district_counsel had made minor changes to the gains determined in two corporate brokerage accounts--a dollar_figure change for black bird investments and a dollar_figure change for tornado resources when these changes had been made the totals for those two entities as well as the overall totals exactly matched those derived for the year from exhibit the corporate brokerage a c's gains losses in the same memorandum district_counsel further requested please obtain a copy of the transcript of the allocution hearing the transcript is a matter of public record it is not grand_jury_material respondent thereafter drafted the statutory_notice_of_deficiency issued to petitioners for their taxable_year using the figures as corrected to match those in exhibit in the notice_of_deficiency respondent determined that for petitioners had failed to report capital_gains totaling dollar_figure respondent accordingly determined a deficiency of dollar_figure in petitioners' federal_income_tax for their taxable_year ended date plus an addition_to_tax for fraud under sec_6653 of dollar_figure and a time-sensitive penalty for fraud under sec_6653 on date respondent obtained an order pursuant to rule e c i from the u s district_court for the southern district of new york the order grants respondent access to grand jury information from petitioner's criminal proceeding for purposes of the instant case proceedings before this court during the course of substantial pretrial activities before this court respondent on date served upon 2although the evidence in the present proceedings contains the transcript of proceedings in the fatico hearing it includes few if any of the exhibits introduced during that hearing petitioners interrogatories including interrogatory no which reads as follows when sam ford pled guilty to filing a false federal_income_tax return for the taxable_year he admitted that he failed to report more than dollar_figure million dollars of income from the sale of securities during how did sam ford arrive at that amount of unreported income and how was it computed please provide a breakdown of the shares he sold by date by company and by amount_realized petitioners responded to interrogatory no as follows petitioner sam ford did not arrive at the amount of dollar_figure million that was the subject of the plea in question rather the federal government arrived at said amount after examining the return of marc j ford the breakdown of shares sold by date by company and the amount_realized that are relative to said amount should be set forth on the return of marc j ford petitioners also served interrogatories upon respondent including interrogatory no subsequently a revised version of interrogatory no was served upon respondent revised interrogatory no reads as follows what evidence does the respondent have that the dollar_figure million reported on marc ford's return and the subject of the allocution was realized on the shares giving rise to the adjustment discussed in exhibit a to the statutory notice such evidence to include specific identification of shares disposed of including dates of disposition amounts realized and basis on date respondent issued an eight-page response to petitioners' revised interrogatory no as follows the respondent does not have direct evidence that the tillex and the beverly development stock which gave rise to the capital_gains adjustment in the notice_of_deficiency for the taxable_year are the identical shares of tillex and beverly development stock which marc ford purportedly sold in the circumstantial evidence linking petitioner sam ford's admitted unreported income for the year in excess of dollar_figure million from the sale of securities he secretly held in the names of such nominees as marc ford the tillex and the beverly development stock purportedly sold in by marc ford when it belonged to petitioner sam ford and the capital_gains adjustment for the disposition of the tillex and the beverly development stock in the statutory notice is compelling in that response respondent also listed five items of circumstantial evidence to which respondent referred above the first item is petitioner's admission in his allocution that he had failed to report income of dollar_figure million which i had secreted in the name of my son and others the second item is a probation officer's report indicating that between and petitioner received income from the sale of shares of tillex stock which netted dollar_figure in profits the third item is the adjustment for capital_gains contained in the statutory_notice_of_deficiency indicating that petitioners had failed to report capital_gains from the sale of stock in tillex and beverly development in the total amount of dollar_figure with a resulting increase in taxable_income of dollar_figure the fourth item is respondent's indication that at the trial of the instant case petitioner's son marc ford would testify that he sold stock in tillex and beverly development during for a net gain of dollar_figure the fifth item was a citation of petitioners' response to interrogatory no indicating that petitioners had not arrived at the dollar_figure million figure but rather that the federal government had arrived at that amount by examining the return of petitioners' son marc j ford in the penultimate section of respondent's response to revised interrogatory no entitled the reasonable inference to be drawn respondent stated the adjustment for capital_gains in the statutory notice includes the gains from the disposition of the tillex and beverly development stock which was purportedly sold by marc ford in respondent's response to revised interrogatory no concluded with the following statement furthermore the petitioners' alleging for the first time during the teleconference with the court on date that their admitted unreported dollar_figure million of income for the taxable_year is unrelated to and in addition to the unreported capital_gains set forth in the statutory notice is inconsistent with their responses to the respondent's interrogatories at the call of the instant case for trial petitioners filed the first motion now before us entitled motion to suppress evidence illegally obtained through violation of fed r crim p rule e and to determine issues of the burden_of_proof in their motion petitioners assert that respondent had obtained exhibit in violation of rule e petitioners urge that as a result of the alleged violation respondent's use of the document should be suppressed and further that respondent should bear the burden of going forward to establish the deficiency based upon evidence acquired independent of the grand jury respondent obtained a continuance and thereafter the court granted the parties' joint motion to submit the issues in petitioners' motion as fully stipulated under rule respondent filed the other motion now before us seeking leave to file an amendment to the answer to the amended petition respondent's motion refers to a statement by petitioners' counsel during a telephone conference call with this court april in that statement petitioners' counsel allegedly indicated that the dollar_figure million of unreported income which petitioner admitted in the allocution in his criminal case was not the same unreported income which is set forth in the notice_of_deficiency for petitioners' taxable_year although respondent's response to revised interrogatory no had indicated a belief that the dollar_figure million was included in the notice_of_deficiency respondent's proposed amendment now seeks to assert that petitioners owe taxes on that additional dollar_figure million of unreported income to which petitioner admitted in his allocution respondent's amendment also seeks additional penalties for fraud discussion petitioners' motion to suppress with certain exceptions rule e prohibits government attorneys from disclosing matters_occurring_before_the_grand_jury the rule carries out the well-established principle that grand jury matters should generally not be disclosed and that the grand jury system requires secrecy 99_tc_342 citing 441_us_211 affd sub nom 68_f3d_1129 9th cir 91_tc_179 affd per order 872_f2d_411 3d cir under rule e government attorneys should 3as it was in effect during the years in issue rule e provided in pertinent part as follows general_rule of secrecy a grand juror an interpreter a stenographer an operator of a recording device a typist who transcribes recorded testimony an attorney for the government or any person to whom disclosure is made under paragraph a ii of this subdivision shall not disclose matters_occurring_before_the_grand_jury except as otherwise provided for in these rules no obligation of secrecy may be imposed on any person except in accordance with this rule a knowing violation of rule may be punished as a contempt of court certain exceptions to the above secrecy rule are provided in rule e one of those exceptions rule e c i provides as follows exceptions c disclosure otherwise prohibited by this rule_of matters_occurring_before_the_grand_jury may also be made-- i when so directed by a court preliminarily to or in connection with a judicial proceeding not disclose grand jury matters to the internal_revenue_service for use in determining or litigating civil tax_liability without a showing of particularized need upon such a showing however government attorneys may obtain a rule_6_e_order from the district_court permitting such disclosure 463_us_476 463_us_418 we have in one instance sanctioned the commissioner where some of the commissioner's employees engaged in extreme and substantial breaches of grand jury secrecy one which was intentional and flagrant and lasted over a period of many years cohen v commissioner tcmemo_1981_345 on the other hand we have indicated that we shall not impose such sanctions when doing so would not serve the interests of justice such as for example when 'only isolated and technical instances of improper disclosure had occurred ' crop associates--1986 v commissioner tcmemo_2000_216 quoting ballas v united_states in re grand jury proceedings 62_f3d_1175 9th cir rule e 'is intended only to protect against disclosure of what is said or takes place in the grand jury room it is not the purpose of the rule to foreclose from all future revelation to proper authorities the same information or documents which were presented to the grand jury ' 6_f3d_1407 9th cir quoting 280_f2d_52 2d cir thus if a document is sought for its own sake rather than to learn what took place before the grand jury and if its disclosure will not compromise the integrity of the grand jury process rule e does not prohibit its release id pincite2 it is also established that once grand_jury_material has been admitted as evidence in a criminal trial it becomes part of the public record and thus is not subject_to rule e 791_f2d_58 6th cir 662_f2d_1232 ndollar_figure 7th cir affd sub nom 463_us_476 90_tc_878 see gavosto v commissioner tcmemo_1994_481 to similar effect in green v commissioner tcmemo_1993_152 affd without published opinion 33_f3d_1378 5th cir this court stated evidence which is presented at a criminal trial is not protected by the guarantees of secrecy surrounding grand jury investigations but rather is a matter of public record consequently respondent is not prohibited from using evidence brought before a grand jury which was subsequently used at petitioner's criminal trial to determine petitioner's civil tax_liability petitioners allege that respondent obtained exhibit well before respondent obtained a rule_6_e_order and in so doing violated rule e accordingly because respondent used exhibit to prepare the statutory_notice_of_deficiency in the instant case they move that we both suppress use of exhibit and shift to respondent the burden_of_proof as to the proposed deficiencies we decline to grant petitioners' motion petitioners have failed to make even a prima facie case for the proposition that exhibit was grand_jury_material see 844_f2d_1546 11th cir petitioners have not identified the grand jury when it met who convened it or who its targets were petitioners themselves have not sought a rule_6_e_order to ascertain whether there was a violation of the rules relating to grand juries see dileo v commissioner tcmemo_1989_540 affd 959_f2d_16 2d cir exhibit in no way indicates that the information it listed was connected with a grand jury investigation although exhibit lists some trading gains and losses it does not indicate who controlled the brokerage accounts or whether any taxes were owing or paid as a result of the net gains additionally during the administrative phase of the instant case the record reveals that government officials repeatedly cautioned against revealing any grand jury 4the only reference we have found to a grand jury during the fatico hearing is an indirect reference to some unrelated documents that were produced earlier pursuant to a grand jury summons materials indeed the only evidence showing that exhibit has any relation to a grand jury is the memorandum of district_counsel explaining that unlike other documents involving petitioner exhibit may be used in a civil_proceeding because it is not grand_jury_material this narration scarcely constitutes evidence that exhibit was grand_jury_material additionally even if exhibit constituted grand_jury_material its contents were publicly revealed in during the fatico proceeding we have set forth supra p the entire contents of exhibit it is a handwritten listing of a few columns of numbers arguably it would be possible to deduce from exhibit that seven named corporate brokerage accounts had several million dollars in gains resulting from trading in tillex enterprises bvd an abbreviation for beverly development and other all of that information however was brought out in open court during the days of petitioner's fatico hearing in that hearing corporal pattison testified that petitioner had traded shares in both international tillex and beverly development through the seven corporate brokerage accounts he identified those accounts and they are the same as those accounts named on exhibit corporal pattison further testified that petitioner's trading in international tillex alone produced gains in excess of candollar_figure million agent leicht subsequently corroborated corporal pattison's testimony indicating that petitioner's trading in tillex and beverly development through the seven brokerage accounts had produced gains of several million dollars in u s currency the only information not reflected in the transcript of petitioner's fatico hearing that does not also appear in exhibit is the specific dollar amounts of the unreported millions in gains and losses yet as we have noted it appears that the specific dollar amounts had not even been calculated at the time of the fatico hearing which occurred at the end of the criminal proceedings against petitioner during the fatico hearing ausa tomback explained that although he had not calculated the exact amount of petitioner's gains it is certainly above the dollar_figure million mark and it is well above that as well if mr leicht were to sit down and calculate it we can get a figure thus the precise figures in exhibit apparently were never seen by an earlier empaneled grand jury and they in no way indicated the pattern of the grand jury investigation or the deliberations of the grand jury accordingly these figures were not matters occurring before a grand jury and are not subject_to the secrecy provisions of rule e 843_f2d_438 11th cir moreover the specific figures would have constituted only sparse summaries that reveal nothing about what transpired before the grand jury regardless of whether they had been presented to the grand jury 697_f2d_511 3d cir in view of the foregoing we hold that petitioners have not shown that respondent's deficiency determination was based upon matters before the grand jury moreover even if the determination had been based upon matters occurring before a grand jury these matters were disclosed in the later criminal proceedings against petitioner and thus were no longer subject_to the secrecy requirements of rule e since we have held that respondent's use of exhibit did not violate rule e we have no occasion to consider whether shifting the burden_of_proof as to the deficiencies at issue would be an appropriate remedy for a violation of that rule see dileo v commissioner f 2d pincite respondent's motion on date respondent filed the second motion now before us seeking leave to file an amendment to the answer to the amended petition respondent's motion refers to an alleged statement of petitioners' counsel during a telephone conference call with this court in that statement petitioners' counsel allegedly indicated that the dollar_figure million of unreported income which petitioner admitted in the allocution of his criminal case was not the same unreported income which is set forth in the notice_of_deficiency for petitioners' taxable_year respondent's proposed amendment now seeks to assert that petitioners owe taxes on that additional dollar_figure million of unreported income plus additional penalties for fraud whether a motion seeking amendment should be allowed lies within the sound discretion of the court rule a 110_tc_172 84_tc_985 in deciding the justice of a proposed amendment we must examine the particular circumstances in the case before us estate of quick v commissioner supra law v commissioner supra we consider among other factors whether an excuse for the delay exists and whether the opposing party would suffer unfair surprise disadvantage or prejudice if the motion to amend were granted estate of quick v commissioner supra nolte v commissioner tcmemo_1995_57 affd without published opinion 99_f3d_1146 9th cir estate of ravetti v commissioner tcmemo_1992_697 spain v commissioner tcmemo_1978_270 respondent's motion appears to indicate a change in position in respondent's response to petitioners' revised interrogatory no respondent earlier indicated that although respondent lacks direct evidence that the dollar_figure million from petitioner's allocution was included in computing the determined deficiency the circumstantial evidence that this amount has been included is compelling our own review of respondent's compelling evidence fails to convince us that the dollar_figure million of unreported income from stock sales during was in fact included in the original notice_of_deficiency respondent's five examples are in general vague and secondhand reports of income both petitioner's allocution and the proffered testimony of petitioner's son marc ford reflect that petitioners received dollar_figure million in unreported income from stock sales during neither petitioner's allocution nor the proffered testimony of petitioner's son marc ford however demonstrates that the dollar_figure million amount is included in the more than dollar_figure million of unreported gains from the sale of that stock determined in the notice_of_deficiency moreover respondent's response to petitioners' revised interrogatory no fails to explain the apparently inconsistent language found in the file copy of the 30-day_letter dated date that document stated that with respect to the adjustments in issue these exclude transactions in the names of ingrid doorn and marc ford either reported by taxpayers or reported elsewhere by marc ford apparently respondent now has had second thoughts about that compelling evidence and accordingly in the motion before us seeks additional taxes and penalties on the theory that the dollar_figure million in stock sale gains was not included in the notice_of_deficiency petitioners' reply to respondent's motion finds it rather absurd that respondent has sought information from petitioners regarding the contents of the deficiency_notice petitioners' reply however does not deny that during the april conference call petitioners' counsel did in fact state that the dollar_figure million addressed in petitioner's allocution was not included in the dollar_figure million determined deficiency accordingly petitioners' reply does not contravene and may in fact support respondent's assertion that petitioners may be liable for taxes on an additional dollar_figure million in unreported income the matter should be sorted out and because it may involve an increase to the determined deficiency the proper way to address it is through an amendment to the pleadings under rule we are mindful of petitioners' general complaints of prejudice should we grant respondent's motion and we are aware that respondent did not file the proposed amendment until months after the telephone conference call with the court although unexplained the delay does not appear particularly harmful when compared to the time this case has already consumed and although petitioners complain that allowing the proposed amendment may require further efforts on their part we do not think that possibility would be unduly prejudicial to them the instant case has not been tried nor is there a date set for a trial moreover rule places upon respondent the burden of proving that during petitioners received dollar_figure million in unreported income that respondent had not included in the statutory_notice_of_deficiency our decision to grant respondent's motion is further informed by sec_6212 that provision authorizes the commissioner to issue an additional notice_of_deficiency while a case is before us in the case of fraud we have given that provision full effect where as in the instant case respondent has earlier sought to file an amended pleading asserting fraud 105_tc_41 accordingly even if we should deny respondent's motion to amend his answer and assert an increased deficiency including fraud it appears that sec_6212 would permit respondent to issue a new statutory_notice_of_deficiency determining the same matters that respondent asserts in the proposed amendment to amended answer we see no reason to require the parties to leap over these additional procedural hurdles see arthur a everts co v commissioner a sec_6212 in pertinent part provides as follows sec_6212 further deficiency letters restricted -- general_rule --if the secretary has mailed to the taxpayer a notice_of_deficiency as provided in subsection a and the taxpayer files a petition with the tax_court within the time prescribed in sec_6213 the secretary shall have no right to determine any additional deficiency of income_tax for the same taxable_year except in the case of fraud memorandum opinion of this court dated date accordingly respondent's motion to amend the answer will be granted as the foregoing discussion makes obvious our rulings on these motions will require substantial additional proceedings before the instant case is properly submitted for decision therefore acting on our own motion we shall vacate our earlier order dated date to the extent that it granted the parties' joint motion for leave to submit motion for decision under tax_court rule to reflect the foregoing an order will be issued denying petitioners' motion to suppress evidence illegally obtained through violation of fed r crim p rule e and to determine issues of the burden_of_proof granting respondent's motion for leave to file amendment to answer to amended petition and vacating our order granting the parties' joint motion for leave to submit motion for decision under tax_court rule
